Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/439,565 filed on 06/12/2019 which claims US priority benefit of US Provisional 62/684,014 filed on 06/12/2018.
	Claims 1-175, 177-183, 190, 192-201 are cancelled.
	Claims 202-210 are new.
	Claims 176, 184 -189, 191, 202-210 are pending.
	Claims 184-189 and 191 are withdrawn.
Claims 176 and 202-210 are under examination.
Election/Restrictions
Applicant’s election without traverse of invention Group I in the reply filed on 09/08/2022 is acknowledged.
Claims 184-189 and 191 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2022.
Information Disclosure Statement
	The IDS statements filed on 12/02/2022 and 11/16/2021 have been considered by the examiner.
Drawings
The drawings are objected to because some text in Figure 4 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:  Sequence in Figures 74, 75, 76, 77A, 77B, 86, 87, 88, 94, 99A, and 99B are missing SEQ ID NOs for some/all sequences.  The Brief Description of the Drawings section in the Specification also does not provide a SEQ ID NO for every sequence in these Figures.
Claim Objections
Claim 176 is objected to because of the following informalities:  
For improved clarity, amend “a coelenterazine or a coelenterazine analog substrate” to “a coelenterazine substrate or a coelenterazine analog substrate”.  
Also, in part (c), an article appears to be missing before the term “fusion protein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 176, 202-203, 206-210 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product composition which reads on a naturally occurring product without significantly more. The claim(s) recite(s) a peptide that encompasses an amino acid sequence that is not distinct from a naturally occurring peptide. 
 See dependent claims 204-205 which positively state that the amino acid sequence of the peptide is not a naturally occurring protein.  This limitation infers that the peptide amino acid sequence of base claim 176 may be (encompasses) a naturally occurring sequence.  Note that the limitation of dependent claim 204 is remedial to this rejection.
Regarding claims 206-210, the claims recite the fusion element in the alternative and thus the limitations of claims 206-210 are not required of the claims and therefore these claims still encompass a naturally occurring peptide.
 This judicial exception is not integrated into a practical application because the claims do not require anything other than the peptide product. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not require additional elements.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 176 and 202-210 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are drawn to a composition comprising the critically essential element of a peptide having greater than 40% but less than 100% sequence identity with SEQ ID NO: 23.  In addition, the peptide requires a structure having less than 100% sequence identity with SEQ ID NO: 6, 9, and/or 29.  Further, the peptide has a functional requirement that a bioluminescent signal produced in the presence of a coelenterazine substrate or a coelenterazine analog substrate is substantially increased when the peptide contacts a second peptide consisting of SEQ ID NO: 25 and a polypeptide complement consisting of SEQ ID NO: 17 when compared to a bioluminescent signal produced by the peptide and the coelenterazine substrate alone.
The specification discloses that the structure of SEQID NO: 23 is the following:  Gly Ser Met Leu Phe Arg Val Thr Ile Asn Ser.  However, the applicants’ do not show a representative set of peptides having greater than 40% but less than 100% sequence identity with SEQ ID NO: 23 and having less than 100% sequence identity with SEQ ID NO: 6, 9, and/or 29 that possess the required functional property that a bioluminescent signal produced in the presence of a coelenterazine substrate or a coelenterazine analog substrate is substantially increased when the peptide contacts a second peptide consisting of SEQ ID NO: 25 and a polypeptide complement consisting of SEQ ID NO: 17 when compared to a bioluminescent signal produced by the peptide and the coelenterazine substrate alone.  Thus, one of ordinary skill in the art would not be able to envision whether a given peptide possessed such property without performing trial and error experimentation.
In the instant case, the structure of the peptide sequence must have greater than 40% identity but less than 100% identity of SEQ ID NO: 23 shown just below.  SEQ ID NO: 23:  Gly Ser Met Leu Phe Arg Val Thr Ile Asn Ser.  Further, the peptide of the claimed product must not be 100% identical to any of the following:  SEQ 6:    Gly Ser Leu Leu Phe Arg Val Thr Ile Asn;  SEQ 9:    Gly Ser Leu Leu Phe Arg Val Thr Ile Asn Val; or SEQ 29:  Gly Ser Met Leu Phe Arg Val Thr Ile Asn Val.  Thus, the peptide of the claimed product encompasses a peptide having only five identical amino acids to SEQ ID NO: 23.  The genus of amino acid sequences having only 5 amino acid identity is extremely large.  One of ordinary skill in the art would not have been able to envision whether any given peptide encompassed by the breadth of the claims would possess the required functional properties.  
In addition, the functional properties contain the term “coelenterazine analog” substrate.  While having possession for a coelenterazine substrate, the specification nor the state of the art before the effective filing date provide sufficient possession of a “coelenterazine analog” substrate.  
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  The MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not a sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163.  The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as be structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXlS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these.
The instant specification describes an example in Figure 13 depicting facilitated complementation of various tripartite systems by rapamycin-induced formation of a FRB/FKBP complex using instant SEQ ID NO: 23.  Further, Figure 21 shows an example using SEQ ID NO: 23.  However, no working examples are provided for a variant of peptide SEQ ID NO: 23 having the required functional properties.  Further, no guidance is provided as to a correlation of structural variants of SEQ ID NO: 23 to a peptide having the required functional properties.  β9
While having written description of the peptide comprising SEQ ID NO: 23, the specification lacks sufficient description of variants of SEQ ID NO: 23 (for example a 10-mer or a five-mer) having the required functional properties recited in the claims. Given this lack of description of representative species encompassed by the genus of the claim, the specification does not sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the entire scope of the claimed invention.
Further, the state of the art before the effective filing date of the presently claimed invention does not describe a correlation to a peptide having five to ten amino acid identity to SEQ ID NO: 23 correlated to the required functional properties recited in the claims.  The complexity and unpredictability of changing even a single amino acid residue in short peptides such as instant SEQ ID NO: 23 is shown in the related WO-2009/128056 reference (published 10/22/2009).  See entire document and especially Figure 7 and legend.  Figure 7 shows the variability of a luciferase peptide mutant compared to wildtype.
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, the unpredictability of the art is evidenced in the instant specification, for example in paragraph [0151]:
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the amount and time period for a representative set of combinations of methods of reducing methylation, cell types, and markers to produce the claims invention.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.  For example, adequate written description requires more than a mere statement that a compound is part of the invention and reference to a potential method of isolating a compound.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  
See MPEP 2105.  “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). Furthermore, the MPEP states the following: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one of skilled in the art to immediately envisage the product claimed from the disclosed species. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996) (a “laundry list’ disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead’ those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.” (emphasis in original)
There are no examples provided to represent the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claim and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Therefore, it is considered that applicant lacked possession of the full-scope of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 176 and 202-210 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014151736-A1 (published 09/25/2014; IDS reference). 
Claim interpretation:
The structure of the peptide sequence must have greater than 40% identity but less than 100% identity of SEQ ID NO: 23 shown just below.  SEQ ID NO: 23:  Gly Ser Met Leu Phe Arg Val Thr Ile Asn Ser.  Further, the peptide of the claimed product must not be 100% identical to any of the following:  SEQ ID NO: 6:    Gly Ser Leu Leu Phe Arg Val Thr Ile Asn; SEQ ID NO: 9: Gly Ser Leu Leu Phe Arg Val Thr Ile Asn Val; or SEQ ID NO: 29: Gly Ser Met Leu Phe Arg Val Thr Ile Asn Val.  The peptide of the claimed product encompasses a peptide having only five identical amino acids to SEQ ID NO: 23.  
Absent evidence to the contrary, it is presumed that “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705.  
Applicant is reminded that the USPTO does not have laboratory facilities for testing and that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Applicant is reminded that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). Because the Office does not have the facilities for examining and comparing the applicant's product with the products of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed products and the products of the prior art (e.g. that the products of the prior art do not possess the same material structural and functional characteristics of the claimed product). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA1977).   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705.
Therefore, claims are being construed such that if the prior art teaches the claimed composition comprising a peptide having five to ten amino acid identity with instant SEQ ID NO: 23 but not 100% identity to any of SEQ ID Nos  6, 9, or 29, then it is presumed to also meet the functional limitations of the instant claims.  
WO2014151736-A1 teaches a composition comprising a peptide having five to ten amino acid identity with instant SEQ ID NO: 23 but not 100% identity to any of SEQ ID Nos  6, 9, or 29.     Based on the reasoning provided under the Claim interpretation section above, the peptide of WO2014151736-A1 which anticipates the peptide of the base claim 176 is presumed to also meet the functional limitations of the instant claims.   Thus, the peptide of WO2014151736-A1 shown in the Score result just below anticipates the present claims.
RESULT 13
BBO13356
ID   BBO13356 standard; peptide; 158 AA.
AC   BBO13356;
DT   06-NOV-2014  (first entry)
DE   Bioluminescent complex related non-luminiscent peptide SEQ:2.
KW   luminescence.
OS   Unidentified.
CC PN   WO2014151736-A1.
CC PD   25-SEP-2014.
CC PF   13-MAR-2014; 2014WO-US026354.
PR   15-MAR-2013; 2013US-0791549P.
CC PA   (PRMG ) PROMEGA CORP.
CC PI   Dixon AS,  Encell L,  Hall M,  Wood K,  Wood M,  Schwinn M;
CC PI   Binkowski BF,  Zegzouti H,  Nath N,  Mondal S,  Goueli S;
CC PI   Meisenheimer P,  Kirkland T,  Unch J,  Pulukkunat DK,  Robers M,  Dart M;
CC PI   Machleidt T;
DR   WPI; 2014-R65923/68.
CC PT   New peptide comprising specified amino acid sequence, where a detectable 
CC PT   bioluminescent signal is produced in the presence of a substrate when the
CC PT   peptide contacts the polypeptide, useful for assembling bioluminescent 
CC PT   complex.
CC PS   Disclosure; SEQ ID NO 1354; 377pp; English.
CC   The present invention relates to a novel peptide which is useful for 
CC   assembling bioluminescent complex. The peptide comprises a specified 
CC   amino acid sequence, where a detectable bioluminescent signal is produced
CC   in the presence of a substrate when the peptide contacts the polypeptide.
CC   The invention further provides: a method of detecting a stable 
CC   interaction between a first amino acid sequence and a second amino acid 
CC   sequence; and a method of optimizing a non-luminescent pair. The present 
CC   sequence represents a non-luminiscent peptide which is used for 
CC   assembling bioluminescent complex.
SQ   Sequence 158 AA;

  Query Match             94.3%;  Score 50;  DB 21;  Length 158;
  Best Local Similarity   90.9%;  
  Matches   10;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSMLFRVTINS 11
              ||:||||||||
Db        148 GSLLFRVTINS 158

Regarding claims 206-210, note that the limitation “wherein the additional amino acid sequence” is referring to the fusion protein of the alternative part (c) of base claim 176.  Since claims 206-210 do not specify this alternative (c), the broadest reasonable interpretation of the claims does not require the limitations recited in claims 206-210.  Thus prior art which anticipates claim 176 also anticipates claims 206-210.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 176, 202-203, and 206-210 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/841,613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim anticipates the instant claims.
Specifically, copending claim 20 recites a method using a peptide having an amino acid sequence of SEQ ID NO: 4.  Copending SEQ ID NO: 4 is the following: 
Val Ser Gly Trp  Arg Leu Phe Lys Lys Ile Ser which anticipates the limitation of the instantly claimed peptide having five amino acid identity to instant SEQ ID NO: 23.  The functional limitations of instant claims 176, and 202-203 are not found in the copending claim.  However, absent evidence to the contrary, it is presumed that “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705.  Applicant is reminded that the USPTO does not have laboratory facilities for testing and that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Applicant is reminded that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). Because the Office does not have the facilities for examining and comparing the applicant's product with the products of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed products and the products of the prior art (e.g. that the products of the prior art do not possess the same material structural and functional characteristics of the claimed product). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA1977).   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705.
Regarding claims 206-210, note that the limitation “wherein the additional amino acid sequence” is referring to the fusion protein of the alternative part (c) of base claim 176.  Since claims 206-210 do not specify this alternative (c), the broadest reasonable interpretation of the claims does not require the limitations recited in claims 206-210.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Regarding a possible NSDP for U.S. Patent No. 11,175,228, although patented claim 10 recites a luciferase peptide named SEQ ID NO: 23, this is not a related peptide sequence to the instant SEQ ID NO: 23.
Related prior art which may be applied in a future office action if appropriate:
WO-2017/189751 (made of record in the IDS filed on 12/02/2022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658